Title: To John Adams from Jean Luzac, 19 January 1781
From: Luzac, Jean
To: Adams, John



Leyden 19. Janry. 1781
Honourable Sir

I am sorry, there appeared something suspicious to you in the paragraph, mentioned in your last Letter. If it had been send to me by some person or other, perhaps I would make no secret of it: But I can assure you on my word, the whole paragraph is of my own frame and contains my own sentiments on the subject. Nobody whosoever had any part in it nor any notice of it: And, when I shall have given you my reasons for thinking so, as I had expressed myself, perhaps you will find them more warrantable as before, altho’ I will not say, there is no mistake in my ideas.
When I consider the extent of United-America, and the present state of Georgia, an unsettled Colony, without strength, in an un-wholesome climate, and in great part conquered by the British Army, it seems to me not improbable, that in the issue of the War America, with a view of forwarding peace and public tranquillity in the world, will consent, that Georgia with the two neighbouring Floridas (especially if those last Provinces are not conquered by Spain or France) form the British Dominions in the Southern part of North-America. The History of all ages proves in my opinion, that the end of all wars is a sort of middle-way between the different aims of the two contending Party’s, and that they must give up something or other from their claims in order to make peace. It would be a more than common fortune indeed, if at the end of the War it was otherwise with America. Out of the number of seventeen Provinces, which revolted against the Spanish Yoke, no more than eight obtained the aim of their endeavours, an acknowledged Liberty and Independence. How possible is it then, that at the peace an exterior limb will be clipped of from the American Confederation?
As to Vermont, I have spoken after the opinion given by Mr. Cornell in his Letter to Governor Green; an opinion, which co-incides with the ideas of some of your own Countrymen, whom I heared speak on the matter, and (if I am not mistaken) with the secret inclinations of the New-England States, especially of Massachusetts. Massachusetts, I suppose, would not be chagrined, if the extent of New-York (in this case an usurped extent by favour of the British Government) were a little diminished. Besides, the temper of Vermont, as I see by the public News-papers, is such, that it will never renounce its claims. (I think, you shall see it by the event.) And America is too prudent to hazard a domestick schism in the present circumstances. Is it not probable also, that for the sake of good harmony the United-States will satisfy Maryland in his objections against the last Act of Confederation? Such a prudence of conduct deserves, if I am right, the praise of every well-wisher of America.
I am sincerely and with great respect, Honourable Sir, Your Excellency’s Most obedient and humble Servant

J. Luzac

